In an action for damages for wrongfully causing death, order denying defendant’s motion to dismiss the complaint affirmed, with ten dollars costs and disbursements, with leave to defendant to answer within ten days from the entry of the order herein. The complaint sufficiently alleges that the operating surgeon was incompetent and unskillful to the knowledge of defendant at the time he selected such surgeon and recommended him to the decedent, and the defendant was, therefore, negligent in so selecting and recommending him. (Stage v. Michigan Central Railroad Co., 199 App. Div. 675, and cases cited.) Lazansky, P. J., Young, Carswell, Scudder and Johnston, JJ., concur.